    Case 5:20-cv-05211-PKH Document 14            Filed 02/02/21 Page 1 of 1 PageID #: 76




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

MIRANDA TAYLOR                                                                       PLAINTIFF

v.                                     No. 5:20-CV-05211

MIDLAND FUNDING LLC and
MIDLAND CREDIT MANAGEMENT, INC.                                                  DEFENDANTS

                                          JUDGMENT

        Pursuant to the opinion and order entered in this case on this date, Defendants Midland

Funding LLC and Midland Credit Management, Inc., are liable to Plaintiff Miranda Taylor on her

complaint in this action as follows:

•    Defendants are jointly and severally liable in the amount of $1,260, representing actual

     damages;

•    Defendant Midland Funding LLC is severally liable in the amount of $1,000, representing

     statutory damages; and

•    Defendant Midland Credit Management, Inc. is severally liable in the amount of $1,000,

     representing statutory damages.

Interest on this judgment will accrue at the rate of 0.09% per annum from the date of entry of this

judgment until paid.

        IT IS SO ADJUDGED this 2nd day of February, 2021.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
